DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The amendment filed on February 10, 2021 has been entered.  Claims 11, 13 and 20 are amended.  Claims 1-20 are pending in the application.  Applicant's amendment and timely filed terminal disclaimer has overcome the rejection(s) of claim 20 under 35 U.S.C. 101 and double patenting rejection(s) of claims 1-20 previously set forth in the Non-Final Office Action mailed on November 12, 2021.

Allowable Subject Matter

Claim 1-20 are allowed over prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Scheier (PG PUB US2002/0035584) teaches icFoundation being the core of a Web-based Electronic Commerce system. The icFoundation product provides a platform between corporate systems and e-commerce channels with common presentation and navigation, environment management, common standards, error management, auditing, and enhanced security features. One goal of icFoundation is to demonstrate enterprise value by combining 
Kesselman (PG PUB US2006/0045099) teaches a database monitoring system that resides external to the data to be monitored. The system uses metadata to describe specific information contained in the data, or in a related external system. The system monitors for the occurrence of predetermined conditions or events on a scheduled basis. Upon occurrence of the event, the system takes specific action which can include the creation of a formatted report, containing extracts from the database, which can be sent to a one or more destinations including via email to recipients determined based on data included on the report or recipients with a pre-defined relationship to the data included on the report [Kesselman, Abstract].
Hussey (US Patent 5,826,269) teaches a networked system for processing queries for a server in a distributed processing environment is provided. The system includes a plurality of clients disposed for communication with a database server through an electronic mail system. The server includes an electronic mail interface for receiving queries submitted by the clients, and transmitting the corresponding response. A processor is also provided for processing the queries submitted from the clients, and submitting the queries on to the scheduler. The processor operates to provide bi-directional communication between the mail interface and the scheduler. In addition, the processor retrieves mail messages from the mail interface, translates them into a format recognized by the server, receives query results from the server, and returns the results with the appropriate user identification to the mail interface. A scheduler, provided in 
However, the prior art of records fail to teach or suggest individually or in combination, “accessing, by an executable application, a main configuration file comprising a message sender, an address list including one or more message recipients, and query information identifying data to be queried from a database;
accessing, by the executable application, a message configuration file that includes definitions for one or more data queries defining the data that are to be queried from the database;
querying, by the executable application, the database for the data defined by the message configuration file; and
sending, by the executable application, a message from the message sender identified in the main configuration file to the one or more message recipients identified in the address list, the message including the data queried from the database.” as set forth in independent claim 1, 13 and 20.
Similar reasoning applies to dependent claims 2-12 and 14-19 as they further limit independent claims 1 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441